Case 3:20-cv-05007-MAS-DEA Document 11-2 Filed 06/29/20 Page 1 of 5 PageID: 515



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

   APFA, INC.,                                      HONORABLE MICHAEL A. SHIPP
                                                    Civil Action No. 3:20-CV-05007
                  Plaintiff,
                                                           (Document Electronically Filed)
                   v.

   UATP MANAGEMENT, LLC,

                  Defendant.


                  DECLARATION OF STEPHEN POLOZOLA IN SUPPORT
                         OF UATP’S MOTION TO DISMISS

 I, Stephen Polozola, declare as follows:

         1.      I am the General Counsel and Executive Vice President of UATP Management,

 LLC (“UATP”). I have held those positions since June of 2017. As General Counsel and

 Executive Vice President, I oversee all legal functions for UATP, as well as franchise

 development, operational issues, negotiation of vendor agreements, risk management, insurance

 and other matters. This Declaration is based on my personal knowledge and my review of

 UATP’s business records. If called as a witness, I could and would competently testify to the

 facts set forth herein.

         2.      UATP is a franchisor of indoor adventure parks operated under the trademark

 Urban Air. UATP sold its first Urban Air franchise in 2015.

         3.      Prior to the outbreak of the COVID pandemic in March 2019, there were 131

 franchised Urban Air locations operating in 34 states in the United States. Approximately 67

 additional franchisees have signed franchise agreements committing to open Urban Air

 franchises at locations throughout the United States.

         4.      The franchise relationship between UATP and each of its franchisees is governed
Case 3:20-cv-05007-MAS-DEA Document 11-2 Filed 06/29/20 Page 2 of 5 PageID: 516



 by a written franchise agreement.

        5.     Since 2015 when UATP sold its first franchise, all of the franchise agreements

 between UATP and its franchisees have contained a forum selection clause which requires that

 franchisees bring their claims in court in Texas (except to the extent an arbitration clause

 applies):

        a.     The 2015 form of franchise agreement provides, in relevant part, that “Any

               dispute arising under or in connection with this Agreement and any claim

               affecting its validity, construction, effect, performance, or termination shall be

               resolved exclusively by the federal or state court located in Tarrant County,

               Texas, to the jurisdiction of which the parties hereby irrevocably submit…”

               (Section 23.B.) A true and correct copy of the 2015 form of Franchise Agreement

               is attached to this Declaration as Exhibit A.

        b.     The 2016 and 2017 forms of franchise agreement provide, in relevant part, that

               “any dispute arising under or in connection with this agreement and any claim

               affecting its validity, construction, effect performance or termination shall be

               resolved exclusively by the state district courts located in Tarrant County, Texas,

               to the jurisdiction of which the parties hereby irrevocably submit.”        APFA

               attached the 2016 and 2017 forms of franchise agreement to its Complaint. The

               forum selection clause appears in Section 23.B. (Dkt. 1 at PageID 156 and 322).

        c.     The 2018 form of franchise agreement provides, in relevant part, that “Any

               litigation arising out of or related to this Agreement, the offer and sale of the

               URBAN AIR franchise opportunity, or any other dispute between the parties shall

               be brought and maintained exclusively in a federal or state court serving the




                                                 2
Case 3:20-cv-05007-MAS-DEA Document 11-2 Filed 06/29/20 Page 3 of 5 PageID: 517



                judicial district in which Franchisor’s principal headquarters are located at the

                time litigation is commenced.” A true and correct copy of the 2018 form of

                Franchise Agreement is attached to this Declaration as Exhibit B.

        d.      The 2019 form of franchise agreement provides, in relevant part, that “Without

                waiving the arbitration clause set forth herein, any litigation arising out of or

                related to this Agreement, the offer and sale of the Urban Air franchise

                opportunity, or any other dispute between the parties shall be brought and

                maintained exclusively in a federal or state court serving the judicial district in

                which Franchisor’s principal headquarters are located at the time litigation is

                commenced.” A true and correct copy of the 2019 form Franchise Agreement is

                attached to this Declaration as Exhibit C.

        6.      The 2019 and 2020 form of the Urban Air franchise agreement include an

 arbitration agreement, which requires that franchisees’ claims be submitted to binding arbitration

 in Texas, on an individual basis, before the American Arbitration Association (“AAA”) under its

 AAA Commercial Rules. Thirty-six Urban Air franchisees signed the 2019 form of agreement

 which contains the arbitration agreement.

        7.      Since about 2019, the franchisees for approximately 63 locations (that were not

 on the 2019 form) have signed an Amendment to Franchise Agreement (Membership Program)

 (the “Membership Amendment”) that is similar to the form Membership Amendment that the

 APFA attached to its Complaint as Exhibit C (Dkt. 1 at PageID 396-400). Section 4.1 of the

 Membership Amendment amended the dispute resolution provisions in the franchise agreement

 to require binding arbitration, on an individual basis, in Texas before the AAA under the AAA

 Commercial Rules. (See Dkt 1 at PageID 399).




                                                 3
Case 3:20-cv-05007-MAS-DEA Document 11-2 Filed 06/29/20 Page 4 of 5 PageID: 518



        8.        All of the franchise agreements between UATP and its franchisees contain either

 (1) a forum selection clause that requires that franchisees bring their claims in court in Texas, or

 (2) an arbitration agreement that requires binding arbitration, on an individual basis, in Texas

 before the AAA under its Commercial Rules.

        9.        Some Urban Air franchisees have promissory notes with UATP, while others do

 not.

        10.       UATP is a Texas limited liability company.        Since at least 2015, UATP’s

 principal headquarters (its principal place of business) has been located in Texas. All of UATP’s

 executives live and work in Texas. UATP maintains its documents either virtually or in paper

 form in Texas.

        11.       Hotchkiss Insurance is the mandatory vendor for the sale of general liability and

 excess insurance about which APFA makes its allegations in paragraph 97-103 of the Complaint.

 Hotchkiss Insurance is based in Texas.

        12.       All of the franchise agreements between UATP and its franchisees contain a

 Texas choice of law provision that is similar to the clause that appears in Section 23.A. of the

 2016 and 2017 forms of franchise agreement that the APFA attached to its complaint. (Dkt 1 at

 PageID 156 and 321).

        13.       All of the franchise agreements between UATP and its franchisees provide that

 franchisees must pay UATP “all costs and expenses incurred by [UATP] in enforcing the terms

 of [the Franchise] Agreement including, without limitation, . . . reasonable attorneys’ fees.” That

 clause (or one substantially identical) appears in Section 6.H. of the 2016 form of franchise

 agreement and Section 6.G. of the 2017 form of franchise agreement that the APFA attached to

 its complaint. (Dkt 1 at PageID 127 and 293).




                                                  4
Case 3:20-cv-05007-MAS-DEA Document 11-2 Filed 06/29/20 Page 5 of 5 PageID: 519
